Rao, C. J.
In accordance with stipulation of counsel that the items marked “A”, “B”, or “C” covered by the foregoing protests consist of nozzles or garden hose accessories (so-called drainmasters, drains or fan sprays) chiefly used in and around family dwellings for household purposes, each item being attached to the end of a garden hose in the same manner as the nozzles the subject of United States v. Lipman's (52 CCPA 59, C.A.D. 859); that the items marked “D” consist *654of adaptors chiefly used in and around family dwellings for household purposes, each item being easily attached to and detached from a faucet in the same way as the aerators the subject of Globe Importing Company v. United States (47 Cust. Ct. 248, Abstract 65882); that the items marked “A” and “D” are in.chief value of brass; that the items marked “B” are in chief value of zinc; and that the items marked “0” are in chief value of steel, the claims of the plaintiffs were sustained.